Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Michael Issac Worden, Appellant                       Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 44,524-
 No. 06-15-00203-CR        v.                          A). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Issac Worden, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 6, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk